Name: Regulation No 45/64/EEC of the Commission of 28 April 1964 on applications for aid submitted to the Guidance Section of the EAGGF
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service; NA;  EU finance;  European construction
 Date Published: nan

 Official Journal of the European Communities 135 6.5.64 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 1117/64 REGULATION No 45/64/EEC OF THE COMMISSION of 28 April 1964 on applications for aid submitted to the Guidance Section of the EAGGF HAS ADOPTED THIS REGULATION : Article 1 Applications submitted to the Commission for aid from the Guidance Section of the. European Agricultural Guidance and Guarantee Fund shall contain the information corresponding to the headings set out in the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to Council Regulation No 17/64/EEC of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund,1 and in particular Article 20 (5 ) thereof; Whereas applications for aid from the Guidance Section of the EAGGF, must contain information set out in the same manner by the applicants in order to make it easier to verify whether such applications are in accordance with Regulation No 17/64/EEC and to take a decision thereon; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Standing Committee for Agricultural Structures ; Article 2 Five copies of each application shall be submitted . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1964. For the Commission The President Walter HALLSTEIN 1 OJ No 34, 27.2.1964, p . 586/64. 136 Official Journal of the European Communities ANNEX A. Information concerning the project 1 . Applicant1 .  Name or trade name ;  address or place of business ;  in the case of a legal person :  legal form adopted ;  reference to the laws and regulations by which it is governed ;  its statutes and the supervision procedure to which it is subject ;  where appropriate, an extract from the Trade Register ;  aim and scope of the applicant's main activities ;  geographical area in which such activities take place ;  status of the applicant in relation to the project ;  where appropriate, designation of the body in whose name the application for aid is submitted. 2 . Beneficiaries within the meaning of Article 22 (1 ) of Regulation No 17/64/EEC2 (a) Legal person(s) :  legal form adopted :  reference to the laws and regulations by which it is governed ;  its statutes and the supervision procedure to which it is subject ;  where appropriate, an extract from the Trade Register ;  address or place of business ;  aim and scope of the beneficiary's main activities ;  geographical area in which such activities take place ;  economic position (e.g. balance-sheet with analysis) ;  legal , economic and financial connection with the applicant. ( b ) Natural person(s) :  address or, in the case of several persons, geographical location ;  number of persons ;  aim and scope of beneficiary's main activities ;  economic and social position ;  legal , economic and financial connection with the applicant. 1 3 . Action envisaged within the meaning of Article 11  Description of the existing situation, so that the importance of the action may be assessed ; ,  what are the needs met by the project submitted ?  to what extent are those needs already satisfied ? 1 Where the applicant is a person other than the beneficiary. 2 References to Articles relate throughout to Regulation No 17/64/EEC. V Official Journal of the European Communities 137  geographical location ;  general economic description of the action envisaged ;  detailed technical description of the actions or work envisaged ;  overall estimate of total cost of the actions or work1 (basis of calculations and date of estimates to be indicated ; supporting documents to be enclosed);  estimated cost of the part relating to the improvement of the agricultural structure (Article 13 (3)) (basis of calculations and date of estimates to be indicated) ;  estimated programme for actions or work envisaged ;  specification and stages of work ;  estimated dates for commencement and completion of the actions or work ;  methods whereby such actions or work are to be carried out ; authorities responsible for carrying out the actions or work ;  place of the project in the economy as a whole ; where appropriate, in . national plans , at regional and local levels ;  expected effects both at the technical agricultural level and at the economic and social level ; where appropriate expected effects on revenue, volume of output, and employment ;  amount of public or private funds , invested simultaneously or subsequently, which would be essential or useful for making the project fully effective. 4 . Estimated financing  Apportionment of resources according to source and kind :  contribution from the applicant :  from his own funds,  from loans (terms),  in the form of contributions in kind (method and basis of calculation) :  contribution from the beneficiaries :  from their own funds,  from loans (terms),  in the form of contributions in kind (method and basis of calculation) ;  contribution from the Member State, from other public or semi-public authorities :  capital subsidies  interest rate subsidies  loans  guarantees  other aids terms  other external aids and the terms thereof ;  to what extent and on what terms do the beneficiaries bear the financial burden of carrying out the action (e.g. amortisation, interest and other expenses) ?  settlement dates for liabilities and payments . 5 . Aid applied for Amount and terms (e.g. spacing of payments). 1 The figures shown in applications for aid shall be expressed in national currency. 138 Official Journal of the European Communities 6. Criteria Information required in . order to assess whether the project meets the following criteria :  General criteria :  inclusion in the framework of a Community Programme (Article 14 ( 1 ) ( a)), except where the final subparagraph of Article 14 ( 1 ) applies ;  reference to the Community Programme number ;  conformity with the Community Programme (Article 14 ( 1 ) (a));  connection with the implementation of the common agricultural policy (Article 14 ( 1 ) ( b)) ;  lasting economic effect of the action (Article 14 ( 1 ) (c)).  Special criteria for the improvement of structure and guidance of production (Article 11 ( 1 ) ( a) and (b)) :  viability and competitiveness of farms (Article 14 (2) (a)) ;  the dissemination of agricultural knowledge and vocational training (Article 14 (2) (b)) ;  the social and economic conditions of agricultural workers (Article 14 (2) (c)).  Criterion of priority : possible inclusion in a comprehensive system of measures aimed at encouraging regional development (Article 15 ( 1 )). 7 . Other supporting documents, the inclusion of which is considered by the applicant to be useful or necessary for the assessment of his application. B. Information concerning the Member State on whose territory the project is to be carried out 1 . Opinion of the Member State concerned (Article 20 (3 )). 2 . Designation of the body or bodies through which payment of funds is to be made (Article 22 ( 1 )) . 3 . Designation of the body or bodies through which supervision will be effected while the project is being carried out (Article 22 (2)). 4 . Where appropriate, reasons for which no provision is made for a financial contribution from the Member State (second subparagraph of Article 18 ( 1 )).